Exhibit 10.2

 

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

 

ATHERONOVA INC.

 

COMMON STOCK PURCHASE WARRANT

 

 

Warrant No.: ____       

 August [__], 2013

 

This COMMON STOCK PURCHASE WARRANT certifies that _____________________, having
an address at ___________________________________________, or permitted
assignees is the registered holder (the “Holder”) of this Common Stock Purchase
Warrant (the “Warrant”) to purchase shares of the common stock, par value
$0.0001 per share (the “Common Stock”), of AtheroNova Inc., a Delaware
corporation (the “Company”). This Warrant has been issued to the Holder in
connection with the private placement of securities offered pursuant to that
certain Subscription Agreement, dated August [__], 2013 (the “Securities
Purchase Agreement”).

 

FOR VALUE RECEIVED, the Company hereby certifies that the Holder is entitled to
purchase from the Company ____________________ duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock (the “Warrant Shares”) at a
purchase price per share set forth in Section 3 below, and otherwise subject to
the terms, conditions and adjustments set forth below in this Warrant. The
Holder is the person or entity in whose name this Warrant is registered on the
records of the Company regarding registration and transfers of this Warrant (the
“Warrant Register”) and is the owner and holder thereof for all purposes, except
as described in Section 9 hereof.

 

1.     Exercise of Warrant. This Warrant will be exercisable at any time, in the
sole discretion of the Holder, commencing on the date hereof (the “Commencement
Date”).

 

2.     Expiration of Warrant. This Warrant shall expire on August [__], 2023,
5:00 p.m., Eastern Standard time (the “Expiration Date”).

 

3.     Warrant Price. At any time through the Expiration Date, all or any
portion of this Warrant may be exercised for Warrant Shares, in the Holder’s
sole discretion, at a price (the “Warrant Price”) equal to $0.75 per share, as
adjusted.

 

4.     Exercise of Warrant. This Warrant shall be exercisable as follows:

 

4.1     Manner of Exercise. This Warrant may be exercised into shares of Common
Stock by the Holder hereof, in accordance with the terms and conditions hereof,
in whole or in part with respect to any portion of this Warrant and in the
discretion of the Holder, during the period beginning on the Commencement Date
and ending on the Expiration Date. Any exercise shall be undertaken during
normal business hours on any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York, New York are authorized by
law to be closed (a “Business Day”) on or prior to the Expiration Date with
respect to such portion of this Warrant, by surrender of this Warrant to the
Company at its office maintained pursuant to Section 9.2(a) hereof, accompanied
by an exercise notice in substantially the form attached to this Warrant as
Exhibit A duly executed by or on behalf of the Holder together with the payment
of the Warrant Price in cash by bank check or wire transfer of immediately
available funds.

 

 
1

--------------------------------------------------------------------------------

 

 

4.2     When Exercise Effective. Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 4.1 hereof (“Exercise Date”), and, at such time, the corporation,
association, partnership, organization, business, individual, government or
political subdivision thereof or a governmental agency (a “Person” or the
“Persons”) in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon exercise as provided herein shall be deemed
to have become the holder or holders of record thereof.

 

4.3     Delivery of Stock Certificates. As soon as practicable after each
exercise of this Warrant, in whole or in part, and in any event within three (3)
Business Days thereafter, the Company, at its expense (including the payment by
it of any applicable issue taxes), will cause to be issued in the name of and
delivered to the Holder hereof or, subject to Section 9 hereof, as the Holder
(upon payment by the Holder of any applicable transfer taxes) may direct:

 

(a)     a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock to which the Holder shall be entitled upon
exercise plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, all issuances of Common Stock shall be rounded up to the
nearest whole share or

 

(b)     in case exercise is in part only, a new Warrant of like tenor, dated the
date hereof and stating on the face thereof for the number of shares of Common
Stock equal to the number of shares called for on the face of this Warrant minus
the number of shares designated by the Holder upon exercise as provided in
Section 4.1 hereof (without giving effect to any adjustment thereof).

 

4.4     Company's Failure to Timely Deliver Securities. The Company’s
obligations to issue and deliver Warrant Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of Warrant Shares. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

4.5     Shares to be Fully Paid. The Company covenants and agrees that all
shares of Common Stock which may be issued upon the exercise of rights presented
by this Warrant will, upon issuance by the Company, be validly issued, fully
paid and nonassessable, and free from preemptive rights and free from all taxes,
liens and charges with respect thereto.

 

4.6     Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant, upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the shares of
Common Stock issued upon exercise) to which the Holder shall continue to be
entitled after exercise in accordance with the terms of this Warrant; provided,
however, that if the Holder shall fail to make a request, the failure shall not
affect the continuing obligation of the Company to afford the rights to such
Holder.

 

5.     Adjustments.

 

5.1     Splits, Subdivisions, etc. In the event that the Company should at any
time or from time to time, after the date first referenced above, fix a record
date for the effectuation of a split or subdivision of the outstanding shares of
Common Stock, or the determination of holders of Common Stock entitled to
receive a dividend or other distribution payable in additional shares of Common
Stock or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly additional shares of Common Stock
(hereinafter referred to as “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or the
Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend, distribution, split or subdivision if no record date
is fixed), the Warrant Price shall be appropriately decreased so that the number
of shares of Common Stock issuable on exercise of this Warrant shall be
increased in proportion to such increase in the aggregate number of shares of
the Common Stock outstanding.

 

 
2

--------------------------------------------------------------------------------

 

 

5.2     Combinations. If the number of shares of Common Stock outstanding at any
time after the date first referenced above is decreased by a combination of the
outstanding shares of Common Stock, then, following the record date of such
combination, the Warrant Price shall be appropriately increased and the number
of shares of Common Stock issuable upon exercise of this Warrant shall be
decreased in proportion to such decrease in outstanding shares.

 

5.3     Replacement of Securities upon Reorganizations, etc. If after the date
hereof any capital reorganization or reclassification of the Common Stock, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets to another corporation or other similar
event (each, a “Fundamental Transaction”) shall be effected, then, as a
condition of such Fundamental Transaction, lawful and fair provision shall be
made whereby the Holder of this Warrant shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in this Warrant and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, such shares of stock, securities, or assets as may
be issued or payable with respect to or in exchange for the number of
outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant, had such Fundamental Transaction not
taken place and in such event appropriate provision shall be made with respect
to the rights and interests of the Holder of this Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Warrant Price and of the number of shares purchasable upon the exercise of
this Warrant) shall thereafter be applicable, as nearly as may be in relation to
any share of stock, securities, or assets thereafter deliverable upon the
exercise hereof. The Company shall not effect any such Fundamental Transaction
unless prior to the consummation thereof the successor corporation (if other
than the Company) resulting from such Fundamental Transaction, or the
corporation purchasing such assets in a Fundamental Transaction, shall assume by
written instrument executed and delivered to the Holder of this Warrant the
obligation to deliver to the Holder of this Warrant such shares of stock,
securities, or assets as, in accordance with the foregoing provisions, such
holders may be entitled to purchase. Notwithstanding the foregoing, in the event
of any Fundamental Transaction, other than a Fundamental Transaction in which a
successor entity of the Company that is a publicly traded corporation whose
stock is quoted or listed for trading on a national exchange assumes this
Warrant such that the Warrant shall thereafter be exercisable for the publicly
traded common stock of such successor entity, then, at the written request of
the Holder, if and only if such request is delivered by notice in writing to the
Company within thirty (30) Business Days following the effective date of the
Fundamental Transaction, the Company (or the successor entity) shall purchase
this Warrant from the Holder by paying to the Holder, within five (5) Business
Days after such request (or, if later, on the effective date of the Fundamental
Transaction), cash in an amount per Warrant Share equal to the Transaction Value
per share of Common Stock outstanding, less the Warrant Price. No payment shall
be required to be made to the Holder if the Fundamental Transaction is not
consummated.

 

 

5.4     “Transaction Value” shall mean the value on the effective date of the
Fundamental Transaction of the net pre-tax proceeds received or receivable by
the common stockholders of the Company in the Fundamental Transaction. Any
proceeds not constituting cash shall be valued at their fair market value (as
determined in good faith by the Company's Board of Directors after reasonable
prior notice of the proposed determination to the Holder, and an opportunity for
the Holder to discuss the proposed determination with the Company).

 

 
3

--------------------------------------------------------------------------------

 

 

5.5     Notice of Adjustments. Upon any adjustment of the terms of this Warrant
pursuant to this Section 5, then and in each such case the Company shall
promptly deliver a notice to the registered Holder of this Warrant, which notice
shall state the Warrant Price resulting from such adjustment and the changes, if
any, in the number of Warrant Shares or kind of securities or other property
purchasable at such price upon the exercise hereof, setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based.

 

5.6     Adjustment in Number of Securities. Upon each adjustment of the Warrant
Price pursuant to the provisions of this Section 5, the number of securities
issuable upon the exercise of each Warrant shall be adjusted to the nearest full
amount by multiplying a number equal to the Warrant Price in effect immediately
prior to such adjustment by the number of Warrant Shares issuable upon exercise
of the Warrants immediately prior to such adjustment and dividing the product so
obtained by the adjusted Warrant Price.

 

5.7     No Fractional Shares. No fractional shares shall be issuable upon
exercise of this Warrant and the number of Warrant Shares to be issued shall be
rounded down to the nearest whole share.

 

6.     Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, free from
all taxes, liens and charges with respect to the issue thereof, and not subject
to preemptive rights or other similar rights of stockholders of the Company,
solely for the purpose of issuing the shares of Common Stock underlying this
Warrant, such number of its shares of Common Stock as shall from time to time be
sufficient to effect the issuance or exercise thereof, and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to issue the Common Stock and effect the exercise of this Warrant, in addition
to such other remedies as shall be available to Holder, the Company shall take
such corporate action as may, in the opinion of its counsel, be necessary to
increase the number of authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes, including without
limitation, using its best efforts to obtain the requisite stockholder approval
necessary to increase the number of authorized shares of the Company’s Common
Stock. All shares of Common Stock issuable upon exercise of this Warrant shall
be duly authorized and, when issued upon exercise, shall be validly issued and,
in the case of shares, fully paid and nonassessable and free from preemptive
rights and free from taxes, liens and charges with respect thereto.

 

7.     No Impairment. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant but will at all times carry out all such
terms and take all such action as may be reasonably necessary or appropriate in
order to protect the rights of the holder of this Warrant against impairment.

 

8.     Restrictions on Transfer.

 

8.1     Restrictive Legends. This Warrant and each Warrant issued upon transfer
or in substitution for this Warrant pursuant to Section 9, each certificate for
Common Stock issued upon the exercise of any Warrant and each certificate issued
upon the transfer of any such Common Stock shall be transferable only upon
satisfaction of the conditions specified in this Section 8. Subject to the
provisions of this Section 8, each of the foregoing securities shall be stamped
or otherwise imprinted with a legend reflecting the restrictions on transfer set
forth in this Warrant and any restrictions required under the Securities Act of
1933, as amended (the “Securities Act”).

 

8.2     Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer
of any securities which are not registered under an effective registration
statement under the Securities Act (“Restricted Securities”), the Holder will
give written notice to the Company of the Holder's intention to affect a
transfer and to comply in all other respects with this Section 8.2. Each notice:
(i) shall describe the manner and basic circumstances of the proposed transfer,
and (ii) shall designate counsel for the Holder. The Holder giving notice will
submit a copy thereof to the counsel designated in the notice. The following
provisions shall then apply:

 

 
4

--------------------------------------------------------------------------------

 

 

(a)     If in the opinion of counsel for the Holder, which is reasonably
satisfactory to the Company, the proposed transfer may be effected without
registration of Restricted Securities under the Securities Act, the Holder shall
thereupon be entitled to transfer the Restricted Securities in accordance with
the terms of the notice delivered by the Holder to the Company. Each certificate
representing the Restricted Securities issued upon or in connection with any
transfer shall bear the restrictive legends required by Section 8.1 hereof.

 

(b)     If the opinion called for in (a) above is not delivered, the Holder
shall not be entitled to transfer the Restricted Securities until either: (i)
receipt by the Company of a further notice from such Holder pursuant to the
foregoing provisions of this Section 8.2 and fulfillment of the provisions of
clause (a) above, or (ii) such Restricted Securities have been effectively
registered under the Securities Act.

 

8.3     Termination of Restrictions. The restrictions imposed by this Section 8
upon the transferability of Restricted Securities shall cease and terminate as
to any particular Restricted Securities: (a) which Restricted Securities shall
have been effectively registered under the Securities Act, or (b) when, in the
opinion of counsel for the Holder, which is reasonably acceptable to the
Company, or, alternatively, in the opinion of counsel to the Company, such
restrictions are no longer required in order to insure compliance with the Act
or Section 8 hereof. Whenever such restrictions shall cease and terminate as to
any Restricted Securities, the Holder thereof shall be entitled to receive from
the Company, without expense (other than applicable transfer taxes, if any), new
securities of like tenor not bearing the applicable legends required by Section
8.1 hereof.

 

8.4     Piggyback Registration Rights. In the event the Company proposes to file
a registration statement under the Securities Act on Form S-1 or Form S-3 which
relates to a current offering of securities of the Company, such registration
statement (and the prospectus included therein) shall also, at the written
request to the Company by the Investor, relate to and meet the requirements of
the Act with respect to any public offering of these Shares so as to permit the
public sale of these Shares. The Company shall give written notice to the
Investor of its intention to file such S-1 or S-3 under the Act relating to a
current offering of securities in the Company not less than thirty (30) days
prior to the filing of such registration statement. The written request by
Investor to include the Shares underlying this Warrant held by such Investor
shall be given to the Company not less than twenty (20) days prior to the date
specified in the notice(s) as the date on which it is intended to file such S-1
or S-3. Neither the delivery of such notice by the Company nor of such request
by Investor shall obligate the Company to file such registration statement and
notwithstanding the filing of such registration statement, the Company may, at
any time prior to the effective day thereof; determine to withdraw such
registration statement and not offer the securities intended to be offered by
the Company to which the registration statement relates, or prorate the number
of Shares underlying this Warrant pari passu held by such Investor that will be
included in such registration statement, at the sole discretion of the Company,
without liability to the Investor on account thereof.

 

9.     Ownership, Transfer and Substitution of Warrant.

 

 

9.1     Ownership of Warrant. The Company may treat the person in whose name
this Warrant is registered in the Warrant Register maintained pursuant to
Section 9.2(b) hereof as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when any Warrant
is properly assigned in blank, the Company may (but shall not be obligated to)
treat the bearer thereof as the owner of such Warrant for all purposes,
notwithstanding any notice to the contrary. Subject to Section 8 hereof, this
Warrant, if properly assigned, may be exercised by a new holder without a new
Warrant first having been issued.

 

9.2     Office; Transfer and Exchange of Warrant.

 

(a)     The Company will maintain its principal offices as the office where
notices, presentations and demands in respect of this Warrant may be made upon
it until the Company notifies the holder of this Warrant of any change of
location of the office.

 

 
5

--------------------------------------------------------------------------------

 

 

 

(b)     The Company shall cause to be kept at its office maintained pursuant to
Section 9.2(a) hereof a Warrant Register for the registration and transfer of
this Warrant. The names and addresses of holders of this Warrant, the transfers
thereof and the names and addresses of transferees of this Warrant shall be
registered in such Warrant Register. The Person in whose name any Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of this Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.

 

(c)     Upon the surrender of this Warrant, properly endorsed, for registration
of transfer or for exchange at the office of the Company maintained pursuant to
Section 9.2(a) hereof, the Company at its expense will (subject to compliance
with Section 8 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of this Warrant so surrendered.

 

9.3     Replacement of Warrant. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction of this Warrant, upon
delivery of indemnity reasonably satisfactory to the Company in form and amount
or, in the case of any mutilation, upon surrender of this Warrant for
cancellation at the office of the Company maintained pursuant to Section 9.2(a)
hereof, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor and dated the date hereof.

 

10.     No Rights or Liabilities as Stockholder. No Holder shall be entitled to
vote or receive dividends or be deemed the holder of any shares of Common Stock
or any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised and the shares of Common Stock purchasable upon the exercise hereof
shall have become deliverable, as provided herein. The Holder will not be
entitled to share in the assets of the Company in the event of a liquidation,
dissolution or the winding up of the Company.

 

11.     Notices of Record Date, etc. In case the Company shall take a record of
the holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right; or of any capital reorganization of
the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company; or of the
voluntary or involuntary dissolution, liquidation or winding-up of the Company,
then, and in each such case, the Company will mail or cause to be mailed to the
registered holder of this Warrant a notice specifying, as the case may be: (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice unless such
prior notice is waived by the registered holder of this Warrant.

 

 
6

--------------------------------------------------------------------------------

 

 

12.     Notices. Any notice or other communication in connection with this
Warrant shall be deemed to be given if in writing (or in the form of a
facsimile) addressed as hereinafter provided and actually delivered at said
address: (a) if to any Holder, at the registered address of such holder as set
forth in the Warrant Register kept at the office of the Company maintained
pursuant to Section 8.2(a) hereof, or (b) if to the Company, to the attention of
its Chief Executive Officer at its office maintained pursuant to Section 9.2(a)
hereof; provided, however, that the exercise of any Warrant shall be effective
in the manner provided in Section 4 hereof.

 

13.     Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.

 

14.     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Delaware located in
Newcastle County and the United States District Court for the District of
Delaware for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Warrant and the transactions contemplated hereby. Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Warrant. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b)      EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

15.     Miscellaneous. Any provision of this Warrant and the observance of any
term hereof may be amended, waived or modified (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the holders of greater than 50% of the
outstanding Warrants and Warrant Shares, on a combined and fully diluted basis,
issued to the Purchasers (as defined in the Securities Purchase Agreement). If
one or more provisions of this Warrant are held to be unenforceable under
applicable law, such provisions shall be excluded from this Warrant, and the
balance of this Warrant shall be interpreted as if such provisions were so
excluded and shall be enforceable in accordance with its terms. The section
headings in this Warrant are for purposes of convenience only and shall not
constitute a part hereof.

 

 

[Remainder of page intentionally left blank; signature pages follow.]

 

 

 

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first above written.

 

ATHERONOVA INC.

 

 

By: _________________________

        Name:

        Title:

 

 

 
8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PURCHASE FORM

 

To: AtheroNova Inc.

 

Dated:____________

 

 

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby elects to[check applicable subsection]:

     

________

  

(a)

Purchase ____________ shares of ________________ of AtheroNova Inc. pursuant to
the terms of the attached Warrant and payment of the Warrant Price per share
required under such Warrant accompanies this notice;

             

Please issue a certificate or certificates representing said shares of
AtheroNova Inc. the name of the undersigned or in such other name as is
specified below:

         

________________________________________

Print or Type Name

 

________________________________________

 

(Signature must conform in all respects to name of holder as specified on the
face of Warrant)

        ________________________________________

(Street Address)

 

________________________________________

(City)                     (State)                 (Zip Code)

 

   